Citation Nr: 1438297	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in March 2011 and October 2012.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has arthritis that is causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for arthritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in April 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded medical examinations in May 2011 and December 2012 to obtain an opinion as to whether any arthritis found in the examination was the result of service.  The December 2012 opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the December 2012 examination is adequate and was completed in compliance with the October 2012 remand order.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that he has arthritis in multiple joints as a result of heavy lifting and moving in service.  For the reasons that follow, the Board finds that service connection is not warranted.

No arthritis was noted on the Veteran's pre-induction examination.  The Veteran's October 1967 pre-induction examination indicates that the Veteran's upper extremities, feet, lower extremities, spine and other musculoskeletal were normal.  

A March 1968 service treatment record noted that the Veteran had complained of sore back for the past week.  Another March 1968 record noted that the Veteran stated that he was in a a car wreck approximately three weeks ago and did not go to the doctor about it.  The record indicated he pulled a muscle.  He had good hand and arm movement on the right and good sensory.  

A February 1970 separation examination report indicates the Veteran's upper extremities, feet, lower extremities, spine and other musculoskeletal were normal.  In a February 1970 report of medical history, the Veteran denied having had a painful or "trick" shoulder or elbow, back trouble of any kind, a "trick" or locked knee, or foot trouble.  

A November 2005 VA treatment record reflects that the Veteran reported he had a history of degenerative joint disease of both shoulders and hands and had left knee arthroscopic surgery done in 2000 for a double meniscus tear.  He reported that he was involved in a motor vehicle accident in 1999 and had occasional low back pain since then.  

An October 2005 private treatment record indicates the Veteran complained of right shoulder pain on and off for about one month.  An April 2006 private treatment record reflects that the Veteran had experienced right shoulder pain for three months.  He was diagnosed with right shoulder bursitis related to rotator cuff tear.  Another April 2006 private treatment record indicated that a right shoulder MRI demonstrated excessive tendinosis of the infrasprinatus tendon with a probable small tear.  

The Veteran filed a claim for entitlement to service connection for arthritis in March 2008.  

In an April 2008 statement, the Veteran stated that he was a heavy equipment operator in service and had numerous injuries but did not seek medical care.  He stated that arthritis developed in the same areas.  

A May 2008 private treatment record reflects that the Veteran reported having multiple joint pain mainly on the hand joints and shoulder.   

In a February 2010 letter, Z.D., M.D. stated that the Veteran was his patient.  He stated that the Veteran had multiple joint pain, mainly on the hands, shoulders and knees for more than 40 years.  Dr. Z.D. stated that "It is very likely that his pain at both shoulders and knees resulted from the repeated injuries he had in the military services."  A February 2010 treatment record from Dr. Z.D. indicates that the Veteran had both wrist, hand and shoulder joint pain on and off for 40 years.  It had been progressively getting worse for the past four years.  The Veteran reported having left knee pain on and off for 15 years.  

In a March 2010 statement, the Veteran's wife stated that they married in May 1970 and that winter, the Veteran started having problems with his joints hurting.  She stated that they bought over the counter medicine and she put it on his arms and legs.  She stated that as he gets older his joints hurt more.  

At a January 2011 Board hearing, the Veteran testified that there were no in-service incidents other than working and building without jacks on heavy equipment and raising heavy things in the mud.  His military occupational specialty was heavy equipment operator and mechanic.  See Board Hearing Transcript (Tr.) at 7.  He testified that he first noticed pain in his joints, hands and arms about six to eight months after he came back from Vietnam.  He stated that he took over the counter drugs for the pain.  See Tr. at 9.  

Although there is no documentation of joint pain in the years following service, as a lay person, the Veteran is competent to report that he experienced joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's assertion that he has had right shoulder pain since six to eight months after his return from Vietnam is not credible.  The June 2010 private treatment record from Dr. Z.D. reflects that the Veteran reported having had multiple joint pains for more than 10 years, mainly in the hands, wrist, shoulder and left knee.  The October 2005 private treatment record indicates the Veteran reported having right shoulder pain for about one month.  Private treatment records from January 2006 and April 2006 also indicate he had experienced right shoulder pain for a few months.  Thus, the Board finds that the Veteran's assertion that he had right shoulder pain since six to eight months after his return from Vietnam is not credible.  The Board also notes that in a February 2010 private treatment record, the Veteran reported that he had experienced left knee pain on and off for 15 years, which indicates he did not have continuous symptoms of left knee pain since service.  Thus, the Board finds that the Veteran's assertion that he had left knee pain since service is not credible.  However, the evidence of record does not contradict his statements that he had joint pain in his hands, left shoulder, wrist and right knee since six to eight months after his service in Vietnam.  The Veteran's service personnel records reflect the Veteran served in Vietnam from April 1969 to February 1970.  Thus, the Board finds the Veteran's statements in this regard to be credible.

A May 2011 VA examination report indicates that the Veteran reported that he had pain in his wrists and hands and shoulders since the military.  He reported that he worked in the roofing business after his discharge from the military.  The VA examiner found the Veteran had degenerative joint disease of the bilateral hands, right wrist, bilateral shoulders and left wrist.  The VA examiner found it was less likely than not that the Veteran's arthritis of the joints is secondary to his experience in the military.  As discussed in the October 2012 remand, the VA examiner's rationale does not indicate that he had considered the Veteran's statements regarding his symptoms of joint pain.  As the Veteran is competent to report symptoms of joint pain and the Board finds his statements to be credible, except in regard to his right shoulder and left knee, the May 2011 opinion is inadequate.  

The December 2012 VA examiner found that the Veteran's arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran contends that he began having joint pain within a few months after leaving Vietnam.  The history that he provided at the VA examination indicated that his joint pain unfolded over a period of a few years after he left active duty, beginning with his knees, then shoulders, wrists and hands.  During the time that he began having the joint pain he was working in jobs requiring significant physical labor such as flooring and maintenance.  The VA examiner noted that this type of work can indeed cause joint pain.  However, there is no evidence that the Veteran developed his current condition of arthritis until more than 30 years later.  The VA examiner stated that therefore, there was no link between his Vietnam experience and his current arthritis, despite the complaint of joint pain following service.

The VA examiner further noted that there is no medical record evidence that the Veteran had injuries to the joints while he was on active duty.  He spent less than one year in Vietnam, and despite the physically demanding job duties there, the VA examiner stated it is unlikely that this caused degenerative arthritis.  The VA examiner stated that this is because the typical clinical course of degenerative arthritis is that it either develops gradually after a discrete injury to a joint or develops slowly and progressively over years, as the patient is exposed to either repeated injuries or chronic heavy physical demands upon the body.  Since there is no history of discrete injuries to these joints in Vietnam, the VA examiner stated that the former scenario is not consistent with his history.  The examiner stated that the Veteran's history is more consistent with the progressive development of symptoms in various joints over the years, as he was involved in moderate to heavy labor environments.  The VA examiner stated that: "Taking all of these factors into consideration, it is much more likely that the Veteran's current condition of degenerative arthritis of the joints developed as result of his physically demanding and labor intensive jobs following the service rather than the short-lived activity performed during the 11 months that he was in Vietnam."  The Board finds the December 2012 VA opinion to be highly probative.  The VA examiner provided a full rationale for the opinion.

The appellant has contended that he has arthritis that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, determining whether the Veteran's arthritis is related to service cannot be determined by mere observation alone.  The Board reported joint pain six to eight months after his discharge from service.  Determining whether the joint pain was arthritis related to heavy lifting in service is not within the realm of knowledge of a non-expert.  As the evidence does not show that the Veteran has expertise in medical matters, the Bard concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his arthritis is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds that the probative value of any such opinion is outweighed by that of the May 2011 VA examiner, who has education, training and experience in evaluating the etiology of arthritis and provided a thorough rationale for his opinion.

As arthritis is a chronic condition, the Board has also considered whether the Veteran had continuous symptoms of arthritis since service.  As discussed above, the Veteran and his wife are competent to report symptoms of joint pain.  The Board finds the Veteran and his wife's statements credible in regard to his joint pain, other than his statements regarding his left knee and right shoulder pain, due to inconsistencies with his private treatment records.  At the Board hearing, the Veteran testified that his symptoms started six to eight months after his discharge from service.  No joint complaints were noted on his discharge examination report or report of medical history.  Therefore, the Veteran himself has not asserted that he has had continuous joint pain symptoms since service.  Thus, the Board finds that service connection is not warranted based on continuity of symptoms since service.  

The Board finds that a preponderance of the evidence is against the Veteran's claim.  Although the Veteran's service treatment records noted that the Veteran had back pain, no complaints or problems were noted on his discharge examination report or report of medical history.  The Veteran testified that his joint pain began six to eight months after his discharge from service.  The May 2011 VA examiner opined that it was less likely than not that the Veteran's arthritis was related to service.  As the VA examiner provided a full rationale for the opinion and addressed the Veteran's statements regarding the onset of his joint pain, the Board finds the opinion to be highly probative.  Although the Veteran has asserted that his arthritis is related to service, the Board finds that as a lay person, he is not competent to provide an etiology opinion on such a complex disease.  The Board further notes that the evidence does not show the Veteran had arthritis manifest to a compensable degree within one year of service.  Although the Veteran reported joint pain, as a lay person, he is not competent to report that he had symptoms of arthritis at that time, which is confirmed by X-rays.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.   Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for arthritis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


